Case: 19-13680   Date Filed: 06/30/2020   Page: 1 of 11



                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-13680
                        Non-Argument Calendar
                      ________________________

                   D.C. Docket No. 1:18-cv-05097-JPB



GARTH COOPER,

                                                            Plaintiff-Appellant,

                                  versus

PHEAA,
ANDREW PETSU,
KYLE MOYER,
LINDA J. RANDBY,
EDWARD FINKELSTEIN,

                                                        Defendants-Appellees.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                             (June 30, 2020)

Before WILLIAM PRYOR, Chief Judge, JILL PRYOR and LAGOA, Circuit
Judges.
                  Case: 19-13680         Date Filed: 06/30/2020      Page: 2 of 11




PER CURIAM:

       Garth Cooper, proceeding pro se, appeals the dismissal of his complaint

against the Pennsylvania Higher Education Assistance Agency (“PHEAA”) and

Edward Finkelstein, a student loan hearing examiner. After review, we affirm.

                                    I.      BACKGROUND

       This case arises out of a garnishment order PHEAA obtained against

Cooper. As background, Cooper consolidated his student loan debt with a single

lender, PHEAA. After Cooper allegedly defaulted on his loan obligations,

PHEAA initiated a wage garnishment proceeding against him. Although Cooper

disputed the enforceability of the debt, Finkelstein issued an order finding that

PHEAA was entitled to garnish a percentage of Cooper’s wages to ensure

repayment of the debt. Cooper appealed unsuccessfully.

       Cooper then filed the instant suit in state court against PHEAA and

Finkelstein, seeking a temporary restraining order “enjoining the defendants from

unlawful seizure and continual theft by taking of money without a court order.”

Doc. 1-2 at 2. 1 In a pleading entitled “Temporary Restraining Order O.C.G.A. §9-



       1
           Citations in the form “Doc. #” refer to numbered entries on the district court’s docket.
       Cooper’s request for a restraining order also named as defendants three of PHEAA’s
employees, Andrew Petsu, Kyle Moyer, and Linda Randby. But Cooper failed to allege that
these employees engaged in any unlawful conduct. And he does not mention these defendants
on appeal. Thus, we do not address them further.

                                                   2
              Case: 19-13680      Date Filed: 06/30/2020    Page: 3 of 11



11-65” (the “complaint”), Cooper alleged that the garnishment was unlawful

because he never received any cash from PHEAA and had no verified financial

documents from it, including an affidavit that verified the conditions of the loan as

he alleged was required by the Fair Debt Collection Practices Act (“FDCPA”). He

also alleged that PHEAA and Finkelstein were collecting money from the wrong

individual and that no valid court order supported the garnishment judgment.

Cooper requested “adequate Assurance of Due Performance pursuant to UCC 2-

609/O.C.G.A. § 11-2-609 that the lender has performed according to the loan

agreement,” that “the original lender used their own money to purchase the

borrower’s promissory note and did not accept the borrower’s promissory note as

money . . . to fund the check or similar instrument that the lender then lent to the

borrower,” and that “the lender has followed the federal laws . . . regarding

Generally Accepted Accounting Principles and Generally Accepted Auditing

Standards concerning this loan.” Id. at 3. Cooper requested injunctive relief only;

specifically, he requested an order requiring that the defendants “cease all attempts

to collect the alleged debt until they have verified the debt” via an affidavit that

“verif[ied] the terms and conditions of the alleged loan” and that “an authorized

officer or agent of [PHEAA] sign and return the attached affidavit.” Id.

      The defendants removed the action to the United States District Court for the

Northern District of Georgia because Cooper sought relief under federal law, the


                                           3
                Case: 19-13680       Date Filed: 06/30/2020      Page: 4 of 11



FDCPA. They moved to dismiss the complaint under Federal Rule of Civil

Procedure 12(b)(6) for failure to state a claim upon which relief can be granted.

PHEAA and Finkelstein argued that Cooper’s wage garnishment proceeding,

regulated by the Higher Education Act (“HEA”), 20 U.S.C. § 1095a, 2 preempted

state-law relief and provided no private right of action. They further argued that

Cooper was not entitled to relief under the FDCPA because that statute did not

provide for injunctive relief and because PHEAA was not a “debt collector” under

the statute. See 15 U.S.C. § 1692a(6) (defining “debt collector”); id. §§ 1692a-

1692p (prohibiting “debt collectors” from taking certain actions). Attached to the

motion to dismiss was the promissory note for Cooper’s student loans, a disclosure

statement identifying PHEAA as the guarantor of Cooper’s loans, PHEAA’s notice

to Cooper regarding wage garnishment, Cooper’s request for a hearing,

Finkelstein’s order authorizing wage garnishment, and Finkelstein’s order rejecting

Cooper’s appeal.

       The district court denied Cooper’s request for a temporary restraining order

because he failed to show a likelihood of success on the merits. Rather than

responding to the motion to dismiss, Cooper filed a petition for a writ of



       2
          The HEA gives the Secretary of Education authority over several federal student-loan
programs. Cliff v. Payco Gen. Am. Credits, Inc., 363 F.3d 1113, 1122 (11th Cir. 2004). Under
the HEA, loan servicers may be entitled to garnish the wages of delinquent student-loan debtors.
Id. at 1123.

                                               4
              Case: 19-13680     Date Filed: 06/30/2020    Page: 5 of 11



mandamus, arguing that PHEAA was required under the Truth in Lending Act

(“TILA”) to provide him with an affidavit verifying its claims against him.

      A magistrate judge issued a report and recommendation (“R&R”)

recommending that PHEAA and Finkelstein’s motion to dismiss be granted and

that Cooper’s petition be denied. The magistrate judge took judicial notice of

administrative documents attached to the motion to dismiss stemming from the

garnishment proceedings because those documents were part of an administrative

proceeding. The judge considered Cooper’s notice of garnishment from PHEAA

because it was “central to [his] claim and its authenticity has not been questioned.”

Doc. 12 at 6 n.1. Based on her review, the judge discerned that Cooper “appears to

be challenging the garnishment procedures in part based on state law procedures.”
Id. at 10. Such a challenge, the judge ruled, is preempted by the HEA. The

magistrate judge further found that “even if [Cooper] had intended to assert a claim

for injunctive relief” under the HEA, such a claim would fail as a matter of law

because the HEA provides no private right of action. Id. at 11. The magistrate

judge acknowledged Cooper’s claim that PHEAA and Finkelstein “are required to

verify the debt” under the FDCPA, but explained that “equitable relief is not

available to an individual under the civil liability section of the Act” and therefore

the Act “cannot provide [Cooper] with a basis for equitable relief.” Id. at 12.




                                           5
              Case: 19-13680     Date Filed: 06/30/2020   Page: 6 of 11



      Finally, the magistrate judge noted Cooper’s theory “that he is entitled to

adequate assurance of due performance” under the Uniform Commercial Code or

Georgia law. Id. at 13. But, the judge explained, the code sections Cooper cited

did not apply to loan transactions, and even if those code sections “or similar

principles” applied, Cooper “fail[ed] to show that such would apply under the

circumstances of this case” because Cooper had failed to “point to any facts

tending [to] make it reasonable for him to believe that [PHEAA and Finkelstein]

were going to breach any obligation that they may have in the future under the

provisions of the education loan.” Id. at 14. Plus, Cooper had not “allege[d] any

facts tending to show that the subsequent lender who refinanced and consolidated

his loan did not pay off his formerly unconsolidated loans.” Id.

      Cooper objected to the R&R, arguing that the magistrate judge assumed

facts that were not in evidence and that “statements of counsel, in brief or in

argument, are not facts before the court.” Doc. 14 at 1. Cooper also protested that

PHEAA never executed the affidavit he requested, submitted the original contract

between him and his original creditor, or appeared at a hearing before the

magistrate judge. The district court overruled Cooper’s objections and adopted the

R&R. The court rejected Cooper’s argument that the judge assumed facts not in

evidence because Cooper failed to “specify which facts the [m]agistrate [j]udge

considered that should not have been considered or which statements of counsel


                                          6
                 Case: 19-13680       Date Filed: 06/30/2020      Page: 7 of 11



were considered that should not have been considered.” Doc. 16 at 2. The court

also rejected Cooper’s objection to PHEAA’s and Finkelstein’s failure to appear

before the magistrate judge, explaining that “there was no hearing in this matter,”

so the defendants had not missed one. Id. at 3. The court overruled the balance of

Cooper’s objections, concluding that the magistrate correctly decided the merits of

the case. The district court dismissed Cooper’s complaint with prejudice.3

      This is Cooper’s appeal.

                            II.    STANDARDS OF REVIEW

      We review de novo a district court’s dismissal of a complaint for failure to

state a claim upon which relief can be granted. World Holdings, Ltd. Liab. Co. v.

F.R.G., 701 F.3d 641, 649 (11th Cir. 2012). For the purposes of this review, we

must accept the factual allegations in the complaint as true. Id. In considering a

motion to dismiss for failure to state a claim, a district court may rely on

documents submitted with the motion so long as they are referred to in the

complaint, central to the complaint, and of undisputed authenticity. Hi-Tech

Pharm., Inc. v. HBS Int’l Corp., 910 F.3d 1186, 1189 (11th Cir. 2018).

      When a party fails to object to a magistrate judge’s factual findings and legal

conclusions in the district court, he generally waives the right to challenge those

findings and conclusions. Evans v. Ga. Reg’l Hosp., 850 F.3d 1248, 1257 (11th


      3
          Cooper does not challenge the with-prejudice distinction on appeal.
                                                7
                Case: 19-13680        Date Filed: 06/30/2020        Page: 8 of 11



Cir. 2017).4 Objections to a magistrate judge’s findings or recommendations must

be specific. See Fed. R. Civ. P. 72(b)(2). When the interests of justice so require,

we will review waived objections for plain error. Evans, 850 F.3d at 1257. To

succeed on plain-error review, a party must establish a plain error that affected his

substantial rights and seriously affected the fairness of the judicial proceeding.

Vista Mktg., LLC v. Burkett, 812 F.3d 954, 975 (11th Cir. 2016).

       We generally will not review issues raised for the first time on appeal.

Finnegan v. Comm’r, 926 F.3d 1261, 1271 (11th Cir. 2019). Nevertheless, we

may choose to hear an issue raised for the first time on appeal if (1) the issue

involves a pure question of law and refusing to consider it would cause a

miscarriage of justice, (2) the appellant did not have an opportunity to raise the

issue before the district court, (3) the interest of substantial justice is at stake,

(4) the appropriate resolution of the issue is beyond any doubt, or (5) the issue

involves significant questions of general impact or of great public concern. Id. at

1271-72.

       We liberally construe pro se pleadings and briefs, but “issues not briefed on

appeal by a pro se litigant are deemed abandoned.” Timson v. Sampson, 518 F.3d
4
          This rule does not apply if the appellant was not given proper notice of the deadline for
objecting and the consequences of failing to object. Evans, 850 F.3d at 1257. Here, however,
there is no dispute that Cooper received proper notice.

                                                 8
                Case: 19-13680       Date Filed: 06/30/2020       Page: 9 of 11



870, 874 (11th Cir. 2008); see Tannenbaum v. United States, 148 F.3d 1262, 1263

(11th Cir. 1998).

                                    III.   DISCUSSION

       On appeal, Cooper asserts that the garnishment of his wages is unlawful

because no court order authorized the garnishment and because PHEAA and

Finkelstein are extracting payment from the wrong individual. As he did in his

complaint, he requests as relief an affidavit verifying the details of his student

loans. He argues that PHEAA is required to give such an affidavit under O.C.G.A.

§ 18-4-3 and the FDCPA. Cooper also argues that the magistrate judge improperly

considered documents submitted by PHEAA and Finkelstein.5

       As a preliminary matter, the magistrate judge appropriately considered the

documents PHEAA and Finkelstein attached to their motion to dismiss. Cooper

referred to his garnishment proceedings in his complaint, and the facts surrounding

these proceedings are central to his complaint. Moreover, he did not dispute the

authenticity of the documents in the district court; rather, he disputed the resolution

of the garnishment proceedings. Hi-Tech Pharm., Inc., 910 F.3d at 1189.




       5
         Cooper makes passing references to two additional arguments: that “[d]ue process has
never [been] received by Plaintiff in magistrate court” and that the “case ought [to] be remanded
back to State court.” Appellant’s Br. at 5-6. Such passing references are insufficient to raise
these claims on appeal. Timson, 518 F.3d at 874; see Greenbriar, Ltd. v. City of Alabaster, 881
F.2d 1570, 1573 n.6 (11th Cir. 1989).

                                                9
             Case: 19-13680     Date Filed: 06/30/2020    Page: 10 of 11



      Next, although on appeal Cooper asserts that he is entitled under O.C.G.A.

§ 18-4-3 to the affidavit he has requested, he never raised this issue before the

magistrate judge or district court. We therefore need not consider his argument

absent special circumstances, none of which is present here. See Finnegan, 926
F.3d at 1271. Even if we were to address Cooper’s argument, it would fail for

another reason. The magistrate judge found that Cooper’s challenge to his

garnishment proceedings based on state-law procedures was preempted by the

HEA, the district court adopted the magistrate judge’s R&R, and Cooper has not

argued on appeal that the district court erred in concluding that his challenge is

preempted. An appellant who “fails to challenge properly on appeal one of the

grounds on which the district court based its judgment . . . is deemed to have

abandoned any challenge of that ground.” Sapuppo v. Allstate Floridian Ins., 739
F.3d 678, 680 (11th Cir. 2014). Thus, Cooper has abandoned any challenge to the

district court’s preemption determination. Id; see Timson, 518 F.3d at 874.

      Cooper also argues that the FDCPA requires the equitable relief he

requested, an affidavit verifying the details of his student loans. He failed to object

to the magistrate judge’s conclusion that he was not entitled to relief under the

FDCPA, though, and so has waived his argument on appeal. Evans, 850 F.3d at

1257. Even if we were to address Cooper’s argument, however, it would fail. The

FDCPA provides for a private right of action against “debt collectors” that engage


                                          10
               Case: 19-13680      Date Filed: 06/30/2020      Page: 11 of 11



in abusive, fraudulent, or deceptive collection practices. Cliff v. Payco Gen. Am.

Credits, Inc., 363 F.3d 1113, 1123 (11th Cir. 2004). For example, a debtor may be

entitled to damages if a debt collector makes a false representation regarding “the

character, amount, or legal status of any debt.” 15 U.S.C. §§ 1692e(2)(A),

1692k(a). The statute does not, however, provide individuals with equitable relief.

Sibley v. Fulton Dekalb Collection Serv., 677 F.2d 830, 834 (11th Cir. 1982). It

therefore does not provide Cooper with an avenue for obtaining an affidavit from

PHEAA and/or Finkelstein even if the defendants could be “debt collectors” under

the statute. 6 The same is true of the TILA, under which Cooper sought a writ of

mandamus. See Christ v. Ben. Corp., 547 F.3d 1292, 1298 (11th Cir. 2008). 7

       For these reasons, we conclude that the district court correctly granted the

defendants’ motion to dismiss. We affirm.

       AFFIRMED.




       6
         A “debt collector” does not include any person whose debt collection practices are
“incidental to a bona fide fiduciary obligation.” 15 U.S.C. § 1692a(6)(f). The HEA regulations
characterize the relationship between student loan guarantors like PHEAA and the Department of
Education as a fiduciary relationship. See 34 C.F.R. § 682.419(a).
       7
        Moreover, TILA regulations provide that the Act does not encompass student loans that
are made pursuant to a HEA-authorized program, see 12 C.F.R. § 1026.1(a), 1026.3(f), as the
consolidated loans at issue here appear to be, see Doc. 3 at 4.

                                             11